Citation Nr: 1542097	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  14-06 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for difficulty breathing/shortness of breath.  

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for chest pain.

3.  Entitlement to service connection for sleep apnea to include chronic fatigue and difficulty sleeping claimed as due to undiagnosed illness.

4.  Entitlement to service connection for penile pain claimed as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2000 to July 2000, and from June 2004 to November 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts that denied claims to reopen a claim for service connection for difficulty breathing and chest pain.  The June 2010 rating decision also denied claims for service connection for disabilities as due to undiagnosed illness for sleep apnea to include chronic fatigue and difficulty sleeping, and penile pain.

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the issue of whether new and material evidence has been submitted to reopen claims for service connection for difficulty breathing/shortness of breath and service connection for chest pain, and claims for service connection for disabilities as due to undiagnosed illness for sleep apnea to include chronic fatigue and difficulty sleeping, and penile pain must be remanded for further development.  

As to the issues of whether new and material evidence has been submitted to reopen claims for service connection for difficulty breathing/shortness of breath and service connection for chest pain, the Veteran in a statement submitted with his February 2014 VA Form 9, Substantive Appeal stated that he is receiving treatment for these conditions from a private physician.  A review of the claims file reflects that there are no private treatment records associated for these conditions, nor has there been a request to obtain private treatment records for these conditions.  On remand, the RO should attempt to obtain these records, and based on the information contained therein conduct any other development as required.  

For Veterans with service in the Southwest Asia theater of operations during the Persian Gulf War, service connection may be established under 38 U.S.C.A. § 1117 (West 2015); 38 C.F.R. § 3.317 (2015) as a matter of presumption.  Under this law and regulation, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of "a qualifying chronic disability" that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).  See 76 Fed. Reg. 81834 -6 (Dec. 29, 2011).  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War with service in Kuwait/Iraq from October 29, 2004 to October 13, 2005.  (See DD Form 214). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.

The term undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are considered competent to report objective signs of illness.  Id.  

Medically unexplained chronic multisymptom illnesses are defined by a cluster of signs or symptoms, and included chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome (IBS).

Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Effective August 15, 2011, VA amended 38 C.F.R. § 3.317 to implement the Secretary's decision that there is a positive association between service in Southwest Asia during the Persian Gulf War and subsequent development of functional gastrointestinal disorders (FGIDs).  See 76 Fed. Reg. 41,696 -98 (July 15, 2011). The rule clarifies that FGIDs fall within the scope of the existing presumption of service connection for medically unexplained chronic multisymptom illnesses under 38 C.F.R. § 3.317(a)(2)(i)(B).

Sleep Apnea to include chronic fatigue and difficulty sleeping claimed as due to undiagnosed illness

The evidence of record reflects that the Veteran has a current diagnosis of sleep apnea, however the Veteran has not been afforded a VA examination to determine whether his current sleep apnea, or any other disability manifested by sleep disturbance is related to the Veteran's active duty service, to include his service in Iraq and Kuwait during the Gulf War.  Accordingly, a remand is necessary in this case to provide the Veteran with a medical opinion to address this issue and theory of causation.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).



Penile pain claimed as due to undiagnosed illness

The Veteran asserts that since July 2009, he has developed persistent penile pain.  A May 2010 urology treatment note assessed chronic prostatis/chronic pelvic pain syndrome.  The Veteran has not been afforded a VA examination to determine whether his current prostatitis/pelvic pain syndrome is related to the Veteran's active duty service, to include his service in Iraq and Kuwait during the Gulf War.  Accordingly, a remand is necessary in this case to provide the Veteran with a medical opinion to address this issue and theory of causation.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should undertake appropriate development to obtain any outstanding, pertinent VA treatment records and associate them with the virtual claims file.  

2.  The RO should assist the Veteran in obtaining any and all private treatment records related to the claims on appeal as mentioned by the Veteran in his February 11, 2014, statement, to include sending the Veteran authorization forms for the release of any identified outstanding private treatment records.

All attempts to secure this evidence must be documented in the claims file.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e) (2015).

3.  In accordance with VA Gulf War Guidelines (see 38 C.F.R. § 3.317), the Veteran should be provided a VA examination by an appropriate examiner to assess his sleep difficulties.  All indicated studies should be performed.  A copy of this remand should be made available to the examiner and such review should be noted in the report.  The claims file, must be reviewed prior to the examination and must be annotated as reviewed. 

Consistent with the factual and medical history of the Veteran's sleep disability, the examiner should provide an opinion as to the following questions:

a)  Opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's current sleep apnea, or any other disability manifested by sleep difficulty is related to the Veteran's active duty service, to include service in Southwest Asia.  

b)  Whether there is a diagnosis other than sleep apnea, unexplained or otherwise, that accounts for the Veteran's sleep difficulties.

4.  The RO should also obtain an opinion from an appropriate VA examiner as to whether the Veteran's penile pain is related to the Veteran's active duty service, to include service in Southwest Asia.  The claims folder should be reviewed and that review should be indicated in the VA examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

a)  Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that chronic prostatitis, and any manifestation of it to include penile pain is related to service, to include the Veteran's active duty service, to include service in Southwest Asia.

b)  Whether there is a diagnosis other than prostatitis, unexplained or otherwise, that accounts for the Veteran's penile pain.

5.  Thereafter, the AOJ should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

